UNITED STATES DISTRICT COURT
SOUTHERN DISRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,                                            :

                                                                         ORDER
                                                                     :   18 Cr. 306 (ER)
                   -against-
                                                                     :

KASHEEN SAMUELS,                                                     :

                            Defendant.                               :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

         Upon the application of Jason E. Foy, Esq. and James B. Seplowitz, Esq. the
assigned attorneys for the defendant, KASHEEN SAMUELS (Federal Register
#35286-183), for an order authorizing counsel and/or family members to be able to
provide trial clothes to the defendant.


         IT IS HEREBY ORDERED that the attorneys for the defendant may
provide trial clothes (1 suit, 3 button down dress shirts, and 1 tie) to the defendant
at the Metropolitan Correctional Center (MCC) and family members for the
defendant may provide additional trial clothes (1 Blazer, 1 pants/slacks, 2 button
down dress shirts, 2 ties, 1 pack of black socks, 1 pair of black shoes, and 1 belt) to
the defendant at MCC. IT IS FURTHER ORDERED that the defendant be
permitted to wear the clothing pursuant to this Order during every court
appearance from July 21, 2021 (jury selection) until the trial is concluded.


Dated: ______________
        July 14, 2021
New York, New York

                                               _____________________________________
                                               HONORABLE EDGARDO RAMOS
                                               District Judge of the SDNY
